Citation Nr: 1043458	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  06-13 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 6, 2005, for 
the assignment of a 50 percent rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel






INTRODUCTION

The Veteran had active military service from March 1968 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which granted 
the Veteran a 30 percent rating for PTSD, effective June 2, 2003.  
A September 2005 rating decision increased the Veteran's 
evaluation for PTSD to 50 percent, effective July 6, 2005, and a 
March 2006 rating decision increased the Veteran's evaluation for 
PTSD to 70 percent, effective November 29, 2005.

Following the September 2004 rating decision on appeal, the 
Veteran filed a notice of disagreement (NOD) in January 2005 
disagreeing with his 30 percent evaluation for PTSD.  The RO 
issued the Veteran a statement of the case (SOC) addressing that 
issue in February 2005 and the Veteran then filed a VA Form 9 
substantive appeal.  In July 2005 the Veteran submitted a written 
statement noting that a 50 percent evaluation for PTSD would 
fully satisfy his appeal.  In a September 2005 rating decision 
the RO granted the Veteran a 50 percent rating for PTSD, and in a 
March 2006 rating decision the Veteran was granted a 70 rating 
for PTSD.  The Veteran did not appeal the 70 percent rating.  The 
Veteran's representative noted in its March 2007 VA Form 646 that 
the current issue before the Board is only entitlement to an 
effective date earlier than July 6, 2005, for an evaluation of 50 
percent for PTSD.  Therefore, the Veteran's claim for an 
increased rating for PTSD is no longer on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

When this matter was initially before the Board in November 2008, 
the Board denied the claim of entitlement to an effective date 
earlier than July 6, 2005, for the assignment of a 50 percent 
rating for PTSD.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court) 
which, in an August 26, 2009 Order, granted the parties' Joint 
Motion for remand, vacating the Board's November 2008 decision 
and remanding the case for compliance with the terms of the Joint 
Motion.  
Following the August 2009 Order and Joint Motion, the Veteran 
submitted additional evidence that had not been considered by the 
RO.  However, a remand pursuant to 38 C.F.R. § 20.1304 is not 
necessary, because the evidence is merely duplicate copies of VA 
treatment records already considered by the RO in its prior 
adjudications.  

Subsequently, a December 2009 Board decision again denied the 
claim of entitlement to an effective date earlier than July 6, 
2005, for the assignment of a 50 percent rating for PTSD.  The 
Veteran again appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court) which, in an August 
23, 2010 Order, granted the parties' August 2010 Joint Motion for 
remand, vacating the Board's December 2009 decision and remanding 
the case for compliance with the terms of the Joint Motion.  


FINDING OF FACT

The Veteran's PTSD did not manifest occupational and social 
impairment, with reduced reliability and productivity, nor did it 
meet or approximate the criteria for a 50 percent rating prior to 
July 6, 2005.  


CONCLUSION OF LAW

The criteria of an effective date earlier than July 6, 2005, for 
the assignment of a 50 percent rating for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§  3.157, 3.400, 4.130, Diagnostic Code 
9411 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to a claim.  38 C.F.R. 
§ 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice with regard 
to his claim for an increased rating by letter dated in June 
2004.  The notification substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473, the Veteran and his 
representative have demonstrated actual knowledge of the evidence 
necessary to substantiate a claim for an earlier effective date 
for the disability.  The Veteran and his representative have 
submitted written statements in which they contend that he is 
entitled to an effective date of May 20, 2003, for a 50 percent 
evaluation for PTSD because his condition merited such a rating 
at that time.  They note that the Veteran's condition was worse 
than its 30 percent evaluation prior to the July 6, 2005 VA 
examination and point to specific medical evidence of record to 
support this contention.  The Veteran also indicates that the 
problems he was having on July 6, 2005, had been going on for 
some time.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can be 
demonstrated... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to substantiate 
the claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 
(2006).  Additionally, a March 2006 statement of the case (SOC) 
advised the Veteran of the laws regarding degrees of disability 
and effective dates.  The March 2006 SOC, in addition to the 
Veteran and his representative's actual knowledge, have given the 
Veteran notice pursuant to pursuant to Dingess, 19 Vet. App. at 
473.  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, and afforded the Veteran adequate 
psychiatric examinations and opinions as to the severity of the 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claim file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.                          

Analysis

In the August 2010 Joint Motion to vacate and remand, the parties 
agreed that in its December 2009 decision, the Board's finding 
that symptoms of a severity, type, or variety contemplated for a 
50 percent rating for PTSD prior to July 6, 2005, were wholly 
absent contradicted its previous November 2008 decision, which 
found that these same symptoms were consistent with some examples 
specified for a 50 percent rating for PTSD.  The Joint Motion 
noted that the Board must address whether the symptoms 
acknowledged in the November 2008 Board decision warrant an 
effective date earlier than July 6, 2005, for a 50 percent rating 
for PTSD.  Additionally the Joint Motion noted that in its 
December 2009 decision the Board found that there was no medical 
evidence indicating recurrent panic attacks three times a week, 
but failed to discuss a June 2005 VA treatment record indicating 
that the Veteran reported he had recurrent panic attacks three 
times a week.  

The Veteran was granted service connection for PTSD in a 
September 2002 rating decision, with a 10 percent evaluation and 
an effective date of September 21, 2001.  He filed a claim for an 
increased evaluation for PTSD that was received by the RO on June 
2, 2003.  In a September 2004 rating decision the Veteran's 
evaluation for PTSD was increased to 30 percent, effective June 
2, 2003.  A September 2005 rating decision further increased the 
Veteran's evaluation for PTSD to 50 percent, effective July 6, 
2005.  In April 2006 the Veteran completed his substantive appeal 
of this issue to the Board, asserting that entitlement to an 
effective date earlier than July 6, 2005 is warranted for the 
increase to 50 percent.  

The statutory guidelines for the determination of an effective 
date of an award of disability compensation are set forth in 38 
U.S.C.A. § 5110.  In cases involving increases in disability 
compensation, the effective date will be the earliest date at 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one year 
from such date.  Otherwise, the date of receipt of the claim will 
be the effective date.  38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
of entitlement, to a benefit. 38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, information 
or evidence was received by VA.  38 C.F.R. § 3.1(r).

The earliest possible effective date for a higher evaluation is 
one year prior to the June 2, 2003 claim.  See 38 C.F.R. § 
3.400(o)(2).  

Therefore, it must be determined if the evidence of record shows 
that a rating of 50 percent is warranted for the Veteran's 
service-connected PTSD at any time between June 2, 2002, and the 
current July 6, 2005, effective date of the increased rating to 
50 percent.  

A 50 percent rating for PTSD is assigned when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, DC 9411.

The symptoms recited in the criteria in the rating schedule are 
not intended to constitute an exhaustive list, but serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  In adjudicating a claim for 
an earlier effective date for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.  

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (DSM) (4th ed.1994).  

A VA examination was conducted in August 2002.  The Veteran was 
given a diagnosis of mild PTSD and the examiner noted that he had 
a GAF score of 60 or higher.  A psychiatric examination of the 
Veteran revealed that he was dressed cleanly and in good spirits.  
The examiner noted that if he did not know that the Veteran was 
complaining of PTSD, he would give him a completely normal mental 
status examination.  It was noted that the Veteran had complaints 
of nightmares and sleep disturbances.

A May 2003 VA treatment record notes that the Veteran reported 
PTSD symptoms of nightmares a couple times a week, daily memories 
of Vietnam, that he startles with loud noises like a car 
backfiring, feels anxious most days, sleeps an average of 6 hours 
per night with frequent awakenings, and enjoys gardening, 
fishing, and woodworking.  He reports feeling pressure at work 
and has worked at the post office for 30 years and never taken 
off time from work.  He wants to use his 12 weeks of FMLA this 
summer before he is eligible for retirement.  The Veteran reports 
summers are more stressful because of other employees vacations 
and his work level increases.  A diagnosis of PTSD was given and 
a GAF score of 60 was assigned.  

A September 2003 notation to whom it may concern in the Veteran's 
VA treatment records from the Veteran's treating nurse notes that 
on May 29, 2003, it was recommend that the Veteran take 12 weeks 
leave due to his PTSD and on September 8, 2003, he should be able 
to return to work full time.  The Veteran participated in weekly 
anger management groups for PTSD coping skills.  

September 2003 VA treatment records note that the Veteran was 
given an assessment of  PTSD, chronic, and that a mental status 
examination revealed that the Veteran was alert and oriented 
times four, well dressed and groomed, pleasantly assertive, had a 
good and congruent mood, mostly cheerful, affect.  He denied 
perceptual distortions or delusions and suicidal or homicidal 
ideations.  Thoughts coherent, and insight and judgment good.  
Anxiety usually manageable while working.  

December 2003 VA treatment records note that the Veteran was 
given an assessment of PTSD, chronic, and that a mental status 
examination revealed that the Veteran was alert and oriented 
times four, well dressed and groomed, pleasantly assertive, had a 
good and congruent mood, mostly cheerful, affect.  He denied 
perceptual distortions or delusions and suicidal or homicidal 
ideations.  Thoughts coherent, and insight and judgment good.  

March 2004 VA psychiatric treatment records note that the Veteran 
was assessed with chronic PTSD, and that he was well dressed and 
groomed, his mood was good and congruent, he had a mostly 
cheerful affect, he denied perceptual distortions or delusions, 
he denied suicidal or homicidal ideations, his thoughts were 
coherent, goal directed, and future oriented, and his insight and 
judgment were good.  A GAF of 60 or higher was assigned.  

June 2004 VA treatment records note that the Veteran continues to 
enjoy retirement and that his chief complaint was tension and 
irritability.  He was given an assessment of PTSD, chronic, and a 
mental status examination revealed that the Veteran was alert and 
oriented times four, well dressed and groomed, pleasantly 
assertive, had a good and congruent mood, mostly cheerful, 
affect.  He denied perceptual distortions or delusions and 
suicidal or homicidal ideations.  Thoughts coherent, and insight 
and judgment good.  

June 2004 VA psychiatric treatment records note that the Veteran 
reported recurrent memories of Vietnam that bother him from time 
to time associated with a depressed mood and survival guilt.  The 
Veteran also reported that he startles from sudden noise, has 
recurrent nightmares about the war about once a week that cause 
him some middle insomnia, and that he avoids crowds.  No suicidal 
or homicidal ideation and no psychotic symptoms.  Overall the 
Veteran is doing fairly well.

A VA examination was conducted in August 2004.  The examiner 
noted that he reviewed the Veteran's claim file.  The Veteran 
reported angry behavior at work, nightmares once a week, 
awakening with heavy sweating, that Oriental faces make him 
angry, and hearing helicopter noises.  The Veteran also reported, 
as the Joint Motion notes, that he took an early retirement due 
to numerous conflicts with his supervisor due in part to his poor 
sleep as a result of combat nightmares.  The examiner noted that 
the Veteran tried to emphasize that his PTSD is getting worse.  A 
psychiatric examination of the Veteran revealed that he was well 
oriented, had somewhat goal oriented thinking, that his cognitive 
organization was within normal limits, and that he complained of 
some memory difficulties, but when forced to recall past events 
he could do so.  The examiner noted that the Veteran emphasized 
that his PTSD is getting worse, particularly because of the Iraq 
War.  The examiner, who conducted the August 2002 examination, 
diagnosed the Veteran with PTSD between mild and moderate; "I 
feel that it is more serious than the actual rating the Veteran 
is currently receiving."  A GAF score between 55-60 was 
assigned.  Significantly, at the time of the August 2004 VA 
examination the Veteran was receiving a 10 percent rating for 
PTSD, which was increased to 30 percent in the September 2004 
rating decision on appeal.  

In a February 2005 statement contained in his notice of 
disagreement (NOD), the Veteran reported, as the Joint Motion 
notes, that he has panic attacks at least three times or more a 
week.  

February 2005 VA group therapy treatment records indicate, as the 
Joint Motion notes, that the group discussed the hurt and 
bitterness they felt coming home, issues concerning race, and 
forgiveness as a means of self-healing, and that the clinical 
social worker noted "PTSD-severe and chronic."  

March 2005 VA group therapy treatment records noted that the 
group discussed symptoms of PTSD and that the clinical social 
worker noted "PTSD-severe and chronic."  

A June 2005 VA treatment record notes that the Veteran reported 
his mood was up and down, there are times he feels edgy and 
irritable, that he is isolative and tends to avoid conflicts, 
that he does not feel comfortable around crowds, which affects 
his ability to function with his family, and that he has had 
recurrent panic attacks both situational and spontaneous about 3 
times a week.  He reports recurrent intrusive thoughts about 
Vietnam, and denied suicidal or homicidal ideation.  He sleeps 
7.5 hours a night with insomnia and has recurrent nightmares 
about 3-4 times per week.  

There are also numerous VA group therapy notes in June 2005 
indicating that group members talked about killing in the combat 
zone, and that a social worker noted "PTSD-severe and chronic." 

On the whole, there is no period of time between June 2, 2002, 
and July 6, 2005, where the evidence indicates that the criteria 
for a 50 rating have been met or even approximated.  

The medical evidence does not demonstrate PTSD of a severity 
indicative of occupational and social impairment with reduced 
reliability and productivity due to symptoms of comparable 
severity as: flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking.  

Some mood problems, panic attacks, difficulty in establishing and 
maintaining effective work and social relationships, and 
subjective complaints of some mild memory difficulties were noted 
throughout the entire medical record, however symptoms of this 
severity are indicative of PTSD of a severity warranting at most 
a 30 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  
Furthermore, September 2003, December 2003, March 2003, and June 
2004 VA treatment records note that the Veteran had a good and 
congruent mood and good judgment.  Likewise, the Veteran's self 
reported sleep problems that resulted from combat nightmares 
noted in the August 2004 VA examination report do not constitute 
positive evidence that the Veteran's PTSD warrants a 50 percent 
rating, as a symptom of this severity warrants a 30 percent 
rating under DC 9411,which is the diagnostic code under which 
PTSD is rated.  

The June 2005 VA treatment record does note that the Veteran 
reports panic attacks more than once a week.  The Veteran's 
frequency of self reported panic attacks is not corroborated or 
supported by the copious PTSD treatment records and VA 
examination reports of record and a bare transcription of lay 
history is not transformed into medical evidence simply because 
it was transcribed by a medical professional.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Notwithstanding this, the 
Board accepts that the Veteran does indeed have panic attacks 3 
times per week, as it assumed for the sake of argument in its 
December 2009 decision.  However, this finding alone does not 
warrant a 50 percent rating in the absence of other symptoms of 
the severity contemplated by a 50 percent rating.  

Finally, the numerous VA group therapy treatment records noting 
that the PTSD is severe also do not support a 50 percent rating.  
Aside from the obvious fact that these records do not even note 
that the Veteran himself was being assessed prior to his being 
noted to have severe PTSD, a social worker's conclusion that PTSD 
is severe does not address the diagnostic criteria, which again, 
despite Mauerhan, lists specific symptoms that are to be used as 
examples of PTSD of a certain degree of severity and the 
corresponding rating that is warranted.  

The symptoms recited in the criteria are not an exhaustive list, 
however the demonstrated documented manifestations do not even 
approximate a 50 percent rating at any time prior to July 6, 
2005, the majority of the symptoms of the severity, type, or 
variety contemplated for a 50 percent rating are absent in the 
medical evidence of record.  Id.  The Board does not deny, as 
reflected in the September 2003 notation concerning time the 
Veteran took off from work, that the Veteran's PTSD caused some 
occupational and social impairment, however the symptoms of the 
severity, type, or variety contemplated for a 50 percent rating 
are absent in the medical evidence of record.  

In addition, a GAF score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 61 to 70 is defined as some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 
(1995).  During the August 2002 and August 2004 VA examinations, 
respective GAF scores of 60 or higher and 55-60 were given, which 
are representative of only mild and moderate symptoms, 
respectively.  See DSM-IV, pp. 46-47.  Similarity the May 2003 VA 
treatment report notes a GAF score of 60, which is likewise 
representative of only moderate symptoms.  See Id.

Finally, the Board will address the August 2010 Joint Motion's 
finding that the November 2008 Board decision determined that 
medical evidence indicated that disturbances of mood, difficulty 
in establishing and maintaining effective work and social 
relations, and subjective complaints of memory difficulties was 
inconsistent with a finding in the December 2009 Board decision 
that the symptoms of the severity, type, or variety for a 50 
percent evaluation for PTSD were wholly absent.  

The Board points out that the August 2010 Joint Motion 
incorrectly refers to a November 17, 2005, Board decision, which 
does not exist, and assumes it refers to a November 17, 2008, 
Board decision.  

The Joint Motion notes that on remand the Board shall address 
whether the symptoms the Board acknowledged in the November 2008 
decision warrants an effective date earlier than July 6, 2005, 
for a fifty percent rating for PTSD.  

First, the Board's prior decisions, including the November 2008 
decision, carry no precedential value.  38 C.F.R. § 20.1303; 
Lynch v. Gober, 11 Vet. App. 22, 27 (1997).  More importantly, 
per the August 2009 Court Order, the November 2008 Board decision 
was vacated and "no longer exists."  It is unclear whether the 
Joint Motion, seeks to re-write or perhaps over-rule 38 C.F.R. § 
20.1303 for purposes of this claim.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

The November 2008 Board decision that no longer exists noted that 
disturbances of mood, difficulty in establishing and maintaining 
effective work and social relationships, and subjective 
complaining of memory loss were noted throughout the medical 
record, but no one medical record or opinion noted that the 
Veteran suffers from a majority of the examples listed for a 50 
percent rating for PTSD.  As noted above, a depressed mood and 
mild memory loss are contemplated for a 30 percent rating.  The 
November 2008 Board decision did not find that the Veteran had 
flattened affect or impairment of short and long-term memory, 
which are symptoms of the severity contemplated for a 50 percent 
rating for PTSD under DC 9411.  Finally, conceding for the sake 
of argument only, that the Veteran had difficulty in establishing 
and maintaining effective work and social relationships (a 
finding contained in the vacated non-precedential November 2008 
Board decision), this finding alone does not warrant a 50 percent 
rating in the absence of other symptoms of the severity 
contemplated by a 50 percent rating. 

The Veteran may genuinely believe that the severity of his 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected PTSD disability as related to 
the schedular criteria, and his views are of limited probative 
value. And, even if his opinion was entitled to be accorded any 
probative value, it is far outweighed by the detailed opinions 
provided by the numerous VA medical professionals and the 
abundant other medical evidence of record, which shows that the 
criteria for effective date earlier than July 6, 2005, for the 
assignment of a 50 rating for the service-connected PTSD have not 
been met or even approximated.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006)); Gilbert v. Derwinski, 1 Vet. App. 49; 38 
U.S.C.A. § 5107(b).  

The preponderance of the evidence is against an effective date 
earlier than July 6, 2005, for the assignment of a 50 rating for 
the service-connected PTSD; there is no doubt to be resolved; and 
an earlier effective date is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an effective date earlier than July 6, 2005, for 
the assignment of a 50 percent rating for post-traumatic stress 
disorder (PTSD) is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


